

	

		II

		109th CONGRESS

		1st Session

		S. 1776

		IN THE SENATE OF THE UNITED STATES

		

			September 27, 2005

			Mr. Dayton introduced

			 the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Federal Crop Insurance Act to establish

		  permanent authority for the Secretary of Agriculture to quickly provide

		  disaster relief to agricultural producers that incur crop losses as a result of

		  damaging weather or related condition in federally declared disaster areas, and

		  for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Permanent Emergency Agricultural

			 Assistance Act.

		2.Crop disaster

			 assistance for future crop yearsThe Federal Crop Insurance Act is amended by

			 inserting after section 518 (7 U.S.C. 1518) the following:

			

				519.Permanent

				authority to provide emergency agricultural assistance

					(a)Definition of

				federally declared disaster area

						(1)In

				generalIn this section, the term federally declared

				disaster area means a county covered by—

							(A)a Presidential

				declaration of major disaster issued under section 401 of the Robert T.

				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);

				or

							(B)a declaration by

				the Secretary of a disaster area under subpart A of part 1945 of title 7, Code

				of Federal Regulations (or successor regulations).

							(2)ExclusionThe term federally declared disaster

				area does not include a county contiguous to a county covered by a

				declaration described in paragraph (1) unless the contiguous county is also

				covered by the same designation.

						(b)Authority to

				provide emergency assistanceThe Secretary shall use the funds of the

				Commodity Credit Corporation to make emergency financial assistance available

				to producers on a farm that incur qualifying crop losses for an insurable crop

				due to damaging weather or related condition, as determined by the Secretary,

				that results in the designation of the county in which the farm is located as a

				federally declared disaster area.

					(c)AdministrationExcept

				as provided in subsections (d) and (e), the Secretary shall make assistance

				available under this section in the same manner as provided under section 815

				of the Agriculture, Rural Development, Food and Drug Administration, and

				Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat.

				1549A–55), including using the same loss thresholds for the quantity and

				quality losses as were used in administering that section.

					(d)Payment

				rateThe Secretary shall make assistance available to producers

				on a farm for a crop under this section at a rate equal to 65 percent of the

				established price for the crop for any deficiency in production of 35 percent

				or more for the crop.

					(e)Receipt

				conditioned on having crop insuranceThe producers on a farm

				shall not be eligible for assistance under subsection (a) with respect to

				losses to a crop unless the producers obtained, before the losses were

				incurred, a policy or plan of insurance for the crop under this title that

				provided a level of coverage equal to or greater than 60 percent.

					(f)Authorization

				of appropriationsThere is

				authorized to be appropriated such amounts as are necessary to reimburse the

				Commodity Credit Corporation for funds expended by the Secretary under this

				section.

					(g)Effective

				dateThis section applies to the 2005 and subsequent crop

				years.

					.

		

